
QuickLinks -- Click here to rapidly navigate through this document


SECURITY AGREEMENT


    THIS SECURITY AGREEMENT dated July 3, 2001, made by and between Dicom
Imaging Systems, Inc., a Nevada corporation, and/or any controlled subsidiary
corporation (all of which shall be described as "Grantor" herein) and Torchmark
Holdings Ltd, a Turks & Caicos Islands corporation (the "Secured Party").

    For value received, and to secure both the payment of the Indebtedness and
the performance of the obligations owed to Secured Party under this Security
Agreement and the other Loan Documents, Grantor grants to Secured Party a
security interest (and patent mortgage, as may be appropriate) in the
Collateral, in accordance with the definitions and terms set forth below.

    1.  Definitions.

    1.1 Indebtedness.  "Indebtedness" means all amounts now or hereafter owed by
Grantor to Secured Party pursuant to the Loan Documents described below, whether
or not evidenced by a promissory note or notes and whether direct, indirect, or
contingent.

    1.2 Loan Documents.  The "Loan Documents" will mean that certain Convertible
Loan Agreement of even date herewith, by and between Grantor and Secured Party,
as may be amended from time to time (the "Loan Agreement"), the Loan Documents
described in Section 4.10 and Section 6.9 of the Loan Agreement, and any
amendments, modifications, renewals, or extensions of such Loan Agreement and
Loan Documents.

    1.3 Collateral.  The "Collateral" means:

    1.3.1  Intangible Property.  All of Grantor's right, title and interest, now
owned or hereafter acquired, in (i) any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held, including without limitation those set
forth on Exhibit A attached hereto (collectively. the "Copyrights"); (ii) any
and all trade secrets, and any and all intellectual property rights in computer
software and computer software products now or hereafter existing, created,
acquired or held, including without limitation those set forth on Exhibit A
attached hereto; (iii) any and all design rights which may be available to
Grantor now or hereafter existing, created, acquired or held; (iv) all patents,
patent applications and like protections including, without limitation,
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (v) any trademark and servicemark rights
(including the name "Dicom" and all other names, domain names and hyperlinks
related thereto or to any product, software or source code which Grantor owns or
own the rights to), whether registered or not, applications to register and
registrations of the same and like protections, and the entire goodwill of the
business or Grantor connected with and symbolized by such trademarks, including
without limitation those set forth on Exhibit A attached hereto (collectively,
the "Trademarks"), (vi) any and all claims for damages by way of past, present
and future infringement of any of the rights included above, with the right, but
not the obligation, to sue for and collect such damages for said use or
infringement of the intellectual property rights identified above, (vi) all
licenses or other rights to use any of the Copyrights, Patents or Trademarks,
and all license fees and royalties arising from such use; (vii) all amendments,
extensions, renewals and extensions of any of the Copyrights, Trademarks or
Patents; and (xii) all proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

    1.3.2  Equipment.  All of Grantor's right, title and interest, now owned or
hereafter acquired, in and to machinery, furniture, fixtures and equipment
related to the ownership or operation of the business or Grantor, and any
portion of such equipment, and all added, substituted or replacement parts and
equipment, fittings, furnishings, accessions, accessories,

--------------------------------------------------------------------------------

supplies, operating manuals, plans, specifications, improvements and tools
therefor or thereto, including without limitation those set forth on Exhibit A
attached hereto.

    1.3.2  Inventory.  All of Grantor's right, title and interest, now owned or
hereafter acquired, in stock in trade and other inventory in all of its forms,
wherever located, now or hereafter existing, including without limitation those
set forth on Exhibit A attached hereto (any and all such inventory, accessions
and products being "Inventory").

    1.3.4  Accounts Receivable and Other Rights of Payment.  All of Grantor's
right, title and interest, now owned or hereafter acquired, of whatever nature
and however evidenced, to receive the payment of money or other considerations
including all such rights that arise from the sale, lease, exchange, or other
disposition of Inventory, and including without limitation (i) all accounts,
including, but not limited to, subscriber or customer contracts and accounts,
(ii) all contract rights, (iii) all chattel paper, (iv) all documents, documents
of title, cash, cash equivalents, drafts, checks, accaptances, bonds, notes or
other negotiable instruments, bills of exchange, securities, deposits,
certificates of deposit, insurance policies and any other writings evidencing a
monetary obligation or security interest in or lease of personal property;
(v) all such rights arising by virtue of advances made, other considerations
given, or under or arising out of any present or future license, lease,
contract, or agreement; (vi) all judgments, choses in action, and general
intangibles which represent the right to receive the payment of money or other
considerations; and (vii) all guarantees and other personal properties securing
the payment or performance of any of the foregoing (the foregoing items shall
collectively be referred to herein as "Accounts");

    1.3.5  Other General Intangibles, Other Rights to Payment.  All of Grantor's
right, title and interest, now owned or hereafter acquired, of whatever nature
and however evidenced, in and to the following: (i) all distribution and license
agreements and all other rights arising under contracts, (ii) all chattel paper,
(iii) all general intangibles evidencing or comprising a right to receive
payment, (iv) all documents of title, receipts, drafts, checks, acceptances,
bonds, notes, or other negotiable and nonnegotiable instruments, documents,
bills of exchange, stocks, securities, deposits, certificates of deposit, or
other writings evidencing or comprising a monetary obligation to Grantor or any
of them; (v) all federal, state, county or city tax refunds of whatever nature;
and (vi) all rights to receive the payment of money or other consideration,
including, but not limited to, all such right, title and interest that arises
from the furnishing of services.

    1.3.6  Proceeds.  All proceeds (including insurance proceeds) from the sale
or other disposition of any of the property described in the preceding
subparagraphs; provided that, by accepting a security interest in proceeds,
Secured Party does not consent to sale or other disposition of any of the
foregoing.

    1.3.7  Value of Collateral.  Grantor and Secured Party agree that the value
of the Collateral is represented on an itemized basis as set forth in Exhibit A.
Grantor and Secured Party agree that the Collateral, as itemized in Exhibit A,
has an aggregate value of [confidential treatment requested].

    1.4 Other Definitions.  All other undefined capitalized terms herein are
used herein as defined in the Loan Agreement.

    2.  Obligations of Grantor.  Grantor represents and warrants as follows:

    2.1 Perfection of Security Interest.  Grantor agrees to execute financing
statements and to take whatever other action is requested by Secured Party to
perfect and continue Secured Party's perfected security interest in the
Collateral. Grantor hereby appoints Secured Party as Grantor's attorney-in-fact
for the purpose of executing any documents necessary to perfect or continue the

2

--------------------------------------------------------------------------------

perfected security interest granted herein. Secured Party may at any time, and
without further authorization from Grantor, file copies of this Security
Agreement as a financing statement. Additionally, on a continuing basis, Grantor
will, subject to any prior licenses, encumbrances and restrictions and
prospective licenses, make, execute, acknowledge and deliver, and file and
record in the proper filing and recording places in the United States, all such
instruments, including, appropriate financing and continuation statements,
collateral agreements, assignments and filings with the Patent and Trademark
Office and the Register of Copyrights, and take all such action as may
reasonably be deemed necessary or advisable, or as requested by Secured Party,
to perfect Secured Party's security interest in all Copyrights, Patents and
Trademarks and otherwise to carry out the intent and purposes of this Security
Assignment, or for assuring and confirming to Secured Party the grant or
perfection of a security interest in all Collateral.

    2.2 Removal of Collateral.  Grantor warrants that the Collateral is located
at Grantor's principal administrative offices located at (i) #201 - 15047 Marine
Drive, White Rock, British Columbia, Canada V4B 1C5, (ii) 435 Martin Street,
#1010, Blaine, Whatcom County, Washington 98230, USA or (iii) in locations that
are approved by Secured Party in writing. Grantor will not remove any of the
Collateral from its present location without the prior written consent of
Secured Party, except in the ordinary course of Grantor's business.

    2.3 Transactions Involving Collateral.  Except for inventory sold in the
ordinary course of Grantor's business, Grantor will not sell, make an offer to
sell, or otherwise transfer the Collateral. Except as other provided in the Loan
Documents, Grantor will not pledge, mortgage, encumber or otherwise permit the
Collateral to be subject to any lien, security interest, or charge, other than
the security interest provided for herein, without the prior written consent of
Secured Party, which consent Secured Party may withhold in its sole discretion.

    2.4 Title.  Except as otherwise provided in any Loan Documents, Grantor
warrants that it holds marketable title to the Collateral, subject to no other
security interests, liens, claims or encumbrances. Grantor will defend Secured
Party's rights in the Collateral against claims and demands by any and all
persons.

    2.5 Compliance With Laws.  Grantor warrants that its use of the Collateral
complies, and in the future will comply, with all existing applicable laws,
ordinances, and regulations of governmental authorities.

    2.6 Use.  Grantor will keep the Collateral in as good or better condition
than it is at present, except for ordinary wear and tear. Grantor will not
commit or permit damage to or destruction of the Collateral or any part thereof.

    2.7 Taxes, Assessments and Liens.  Grantor will pay when due all taxes,
assessments, and liens upon the Collateral, its use or operation. Grantor may
withhold any such payment or may elect to contest any lien if and so long as:
(i) borrower is in good faith conducting appropriate proceedings to contest the
obligation to pay; (ii) Grantor's use of and Secured Party's interest in the
Collateral are not jeopardized; and (iii) Grantor deposits with Secured Party
cash, a sufficient surety bond, or other security satisfactory to Secured Party
in an amount adequate to provide for the discharge of the lien plus any
interest, costs, attorneys' fees or other charges that could accrue as a result
of foreclosure or sale. In any contest Grantor must defend itself and Secured
Party and must satisfy any final adverse judgment before enforcement of such
judgment may be obtained against the Collateral. Grantor must cause Secured
Party to be named as an additional obligee under any surety bond furnished in
the contest proceedings.

    2.8 Compliance with Governmental Requirements.  Grantor will comply promptly
with all laws, ordinances and regulations of all governmental authorities
applicable to the use of the Collateral.

3

--------------------------------------------------------------------------------

    2.9 Maintenance of Insurance.  Grantor will procure and maintain policies of
insurance as provided in the Loan Agreement or the other Loan Documents.

    2.10   Application of Insurance Proceeds.  Grantor must promptly notify
Secured Party of any loss or damage to the Collateral or any portion thereof
having a fair market value in excess of the applicable insurance deductible.
Secured Party may make proof of loss if Grantor fails to do so within fifteen
(15) days of the casualty. All proceeds of any insurance on the Collateral will
be applied in the same manner as proceeds of insurance are applied under the
terms of the Mortgage.

    3.  Grantor's Right to Possession.  Until an Event of Default occurs and
continues beyond the time permitted for cure under the Loan Agreement, Grantor
may have possession of the tangible personal property and beneficial use of all
of the Collateral and may use it in any lawful manner not inconsistent with this
Security Agreement or the other Loan Documents.

    4.  Expenditures by Secured Party.  If not discharged or paid by Grantor
when due, or if not provided for in a good faith contest as required by
Subsection 2.7, above, Secured Party may discharge taxes, liens, security
interests, or other encumbrances at any time levied or placed on the Collateral,
may pay for insurance on the Collateral, and may pay for maintenance and
preservation of the Collateral. All such payments will become a part of the
Indebtedness secured hereby, payable on demand, with interest from date of
expenditure until repaid at the Default Rate under the Note then outstanding
under the Loan Agreement. Such right will be in addition to any other rights or
remedies to which Secured Party may be entitled on account of default.

    5.  Events of Default.  If any of the following events occur ("Events of
Default"), and such events continue beyond the time permitted for cure in any
applicable Loan Document, Grantor will be in default under this Agreement, and
Secured Party will be entitled to exercise any remedies described in Section 6.2
below:

    5.1 Any of the Indebtedness is not paid when due; or

    5.2 Grantor fails to comply with any term, obligation, covenant or condition
contained herein or in any of the other Loan Documents; or

    5.3 Any warranty, representation, or statement made or furnished to Secured
Party by or on behalf of Grantor proves to have been false in any material
respect when made or furnished or becomes false during the term hereof; or

    5.4 An Event of Default occurs under the Loan Agreement.

    6.  Rights of Secured Party.

    6.1 Rights Prior to Default or Thereafter.  Secured Party and its designated
representatives or agents may at all times examine and inspect the Collateral,
wherever located. Prior to the occurrence of an Event of Default, Grantor will
have a license to collect all rents and profits from the use or operation of the
Collateral.

    6.2 Rights Upon Default or Thereafter.  Upon the occurrence of an Event of
Default and such default continues beyond the expiration of any applicable cure
periods set forth in any Loan Document, Secured Party may exercise any one or
more of the following rights and remedies in addition to any other rights or
remedies that may be available at law, in equity, or otherwise.

    6.2.1  Secured Party may declare the entire Indebtedness immediately due and
payable.

    6.2.2  Secured Party may require Grantor to deliver and assign to Secured
Party all or any portion of the Collateral and any and all certificates of title
and other documents relating thereto. Secured Party may require Grantor to
assemble the Collateral and make it available

4

--------------------------------------------------------------------------------

to Secured Party at a place to be designated by Secured Party. Secured Party
also will have full power to enter upon the property of Grantor to take
possession of and remove the Collateral.

    6.2.3  Secured Party will have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in its own name or that
of Grantor. Secured Party may sell the Collateral at public auction. Unless the
Collateral threatens to decline rapidly in value or is of the type customarily
sold on a recognized market, Secured Party will give Grantor reasonable notice
of the time and place of any public sale or reasonable notice of the time after
which any private sale or any other intended disposition thereof is to be made.
The requirements of reasonable notice of any sale will be conclusively met if
such notice is (i) e-mailed, return confirmation requested by Secured Party and
acknowledged by return e-mail by Grantor, (ii) mailed by registered or certified
mail, postage prepaid, to the address of Grantor stated in this Agreement at
least ten (10) days before the time of the sale or intended disposition. Grantor
will be liable for expenses of retaking, holding, preparing for sale, selling,
and all other expenses of Security Party in preserving, maintaining or enforcing
its rights hereunder, and the same will be secured hereby.

    6.2.4  Secured Party may have a receiver appointed as a matter of right. The
receiver may be an employee of Secured Party and may serve without bond. All
fees of the receiver and his or her attorney must be paid by Grantor on demand
and secured hereby.

    6.2.5  Secured Party may revoke Grantor's right to collect the rents and
revenues from the Collateral, and may, either itself or through a receiver,
collect the same. To facilitate collection, Secured Party may notify any account
debtors of Grantor to pay directly to Secured Party, and Grantor will not take
any action to adversely affect direct payment from account debtors to Secured
Party.

    6.2.6  Secured Party may obtain a judgment for any deficiency remaining in
the Indebtedness due to Secured Party after application of all amounts received
from the exercise of the rights provided in this Section. Grantor will be liable
for a deficiency even if the underlying transaction is a sale of accounts or
chattel paper.

    6.2.7  In addition to the foregoing, Secured Party will have and may
exercise any or all of the rights and remedies of a secured creditor under the
provisions of the Uniform Commercial Code, at law, in equity, or otherwise.

    7.  Delivery of Note to Grantor in an Event of Default. Grantor and Secured
Party agree that Grantor's assets and related intellectual property (the "IP")
described in Exhibit A to the Software Purchase Agreement by and between Grantor
and Secured Party of even date herewith (which IP is included on Exhibit A
hereto) is of no value unless substantially complete and not partitioned in any
form. In an Event of Default, Secured Party's rights under Section 6 above are
subject to and contingent upon Secured Party's prior delivery of a Note to
Grantor substantially in the form attached hereto as Exhibit B, which Note shall
be for a sum payable to Grantor equal to the difference in the value of the
Collateral and the sum Grantor owes Secured Party pursuant to the Loan Documents
(the "Excess Secured Amount") on the date of an Event of Default. Additionally,
no later than thirty (30) days after an Event of Default, Grantor and Secured
Party shall enter into a payment agreement which shall provide for the terms of
a payment schedule to Grantor of the net income (the "Net Income") generated
from Secured Party's ownership and/or use of the Collateral; provided, however,
that such payment agreement shall be limited in that (i) Secured Party shall pay
an amount of 20% of the Net Income generated from the ownership and/or use of
the Collateral(ii) Secured Party's payments under the payment agreement shall be
credited against any amount outstanding on the Note delivered pursuant to this
Section 7, and (iii) such payment agreement shall have a term of not less than
two (2) years.

5

--------------------------------------------------------------------------------

    8.  Power of Attorney.  Grantor hereby appoints Secured Party as Grantor's
limited attorney-in-fact for all matters related to the Collateral. Secured
Party will have all of the powers of Grantor in all matters related to the
Collateral, including but not limited to the power to apply for, receive,
maintain and/or transfer a temporary or permanent interest in or to all or part
of such Collateral. Secured Party will have the power and authority to sign,
seal, execute, deliver and acknowledge all written instruments and perform each
and every act or thing whatsoever which may be necessary or convenient in the
exercise of the powers and authority granted to Secured Party as a limited
attorney-in-fact for Grantor, as fully and only as Grantor could do if present.
Grantor hereby ratifies and confirms all that Secured Party may lawfully do as
Grantor's limited attorney-in-fact.

    9.  Waiver.  Secured Party will not be deemed to have waived any rights
hereunder or under the Loan Documents unless such waiver be in writing and
signed by Secured Party. No delay or omission on the part of Secured Party in
exercising any right will operate as a waiver of such right or any other right.
No consent or waiver, express or implied, by any party to or of any breach or
default by the other in the performance by the other of its obligations
hereunder will be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such other party of the same or
any other obligations hereunder.

    10. Remedies Cumulative.  All of Secured Party's rights and remedies,
whether evidenced hereby, by any other document, or by law, will be cumulative
and may be exercised singularly or concurrently. Election by Secured Party to
pursue any remedy will not exclude pursuit of any other remedy, and an election
to make expenditures or take action to perform an obligation of Grantor under
this Agreement after Grantor's failure to perform will not affect Secured
Party's right to declare a default and exercise its remedies under Section 6
hereof or under any of the Loan Documents.

    11. Successors and Assigns.  This Security Agreement will be binding upon
and inure to the benefit of the parties, their heirs, successors, and assigns.

    12. Notices and Correspondence.  All notices, requests, demands or other
communications to or upon the respective parties hereto must be in writing and
will be deemed to have been given or made when (i) hand delivered,
(ii) e-mailed, return confirmation requested by Secured Party and acknowledged
by return e-mail by Grantor, or (iii) after the same is placed in the United
States mail, certified, return receipt requested, to their respective addresses
given below or to such other addresses as the parties pay from time to time
specify to each other in writing.

TO SECURED PARTY:

Torchmark Holdings Ltd.
P.O. Box 290
Caribbean Place
Leeward Highway, Providenciales
Turks & Caicos Islands
Telephone: (649) 941-3521
Facsimile: (649) 941-5625
Email: smallwd@tciway.tc

TO GRANTOR:

Dicom Imaging Systems, Inc.
#201—15047 Marine Drive
White Rock, British Columbia V6B 1C5
Telephone: (604) 535-2521
Facsimile: (604) 535-7320
Email: dgane@dicom-image.com

6

--------------------------------------------------------------------------------



    13. Litigation Expenses.  In any controversy, claim or dispute arising out
of, or relating to, this Agreement or the method and manner of performance
thereof or the breach thereof, the prevailing party will be entitled and
awarded, in addition to any other relief, to a reasonable sum as litigation
expenses. In determining what is a reasonable sum for litigation expenses, the
actual amount of attorneys' fees the party is obligated to pay its attorney or
attorneys will be presumed to be reasonable, which presumption is rebuttable,
and the actual expenses incurred in the proceeding including but not limited to
travel expenses and loss of time of a party will be presumed to be reasonable,
which presumption is rebuttable. For the purposes of this provision, the term
proceeding will include arbitration, administrative, bankruptcy, and judicial
proceedings, including appeals therefrom. In the event that Secured Party is
otherwise required to incur any expenses whatsoever to preserve, maintain or
enforce its rights hereunder, whether or not litigation is commenced, Secured
Party will be entitled to recover any and all such sums and all incidental
expenses, including reasonable attorneys' fees. All such sums will be part of
the Indebtedness secured hereby.

    14. Choice of Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Washington.

    15. Savings Provision.  Invalidity, unenforceability, or invalidation of any
one or more of the provisions of this Agreement for any reason will in no way
affect any other provisions hereof, which other provisions will remain in full
force and effect.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW. RCW
19.36.

    16. Counterparts.  This agreement may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one instrument.

    IN WITNESS WHEREOF, Grantor has executed this instrument as of the day and
year first above written.

    GRANTOR:    
 
 
DICOM IMAGING SYSTEMS, INC.
 
 
By
 
 
 
By
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Its
 
 
 
Its
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------


EXHIBIT A


Dicom Imaging Systems, Inc.

List of Assets

Asset Category Item #


--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Quantity

--------------------------------------------------------------------------------

  US$

--------------------------------------------------------------------------------

Computer Hardware       [confidential treatment requested]        
Computer Software and Licenses
 
 
 
[confidential treatment requested]
 
 
 
 
Demo Equipment
 
 
 
[confidential treatment requested]
 
 
 
 
Furniture
 
 
 
[confidential treatment requested]
 
 
 
 
Inventory
 
 
 
[confidential treatment requested]
 
 
 
 
Cash
 
 
 
Cash and cash equivalents
 
 
 
 
Accounts Receivabe
 
 
 
All accounts receivable
 
 
 
 
Prepaid Expenses
 
 
 
All prepaid expenses
 
 
 
 
Contracts
 
 
 
[confidential treatment requested]
 
 
 
 
Trademarks
 
 
 
IMAGESIMULATOR
LABRX
ICOM IMAGING SYSTEMS
IMAGEXPLORER
ICOM
THE IMAGING STANDARD FOR DENTISTRY
IMAGEXRAY
 
 
 
 
Company Name
 
 
 
Dicom Imaging Systems, Inc., and all assumed names under which its conducts
business
 
 
 
 
Software Intellectual Property
 
 
 
[confidential treatment requested]
 
 
 
 
Customer List
 
 
 
[confidential treatment requested]
 
 
 
 
Customer Support Contract
 
 
 
All customer support contracts
 
 
 
 
Distributor Agreements and Strategic Relationships
 
 
 
[confidential treatment requested]
 
 
 
   
Domain Names (and Related Secure Socket Layer Keys)
 
 
 
[confidential treatment requested]
[confidential treatment requested]
[confidential treatment requested]
 
 
 
 

Miscellaneous

1.All software code.

2.All marketing materials related to Dicom Imaging Systems, Inc.

3.All customer and prospective customer lists and mailing lists related to Dicom
Imaging Systems, Inc.

4.All books and records, including files and tapes material belonging to Dicom
Imaging Systems Inc. including copies of all electronic data, digital files,
data and information related to its business, including but not limited to that
on the Dicom Imaging Systems, Inc. server.

5.All memberships.

8

--------------------------------------------------------------------------------


EXHIBIT B
NOTE


USD $[amount]   Seattle, Washington
[date]

    For value received the undersigned (Maker) promises to pay to Dicom Imaging
Systems, Inc. (Payee) the Principal sum of            United States Dollars
(US$            ) in monthly installments of            United States Dollars
(US$      ), each monthly payment equal to twenty percent (20%) of the Net
Income each month (as defined in that certain Security Agreement dated July 3,
2001, by and between Maker and Payee) generated from the ownership and/or use of
the Collateral described in the referenced Security Agreement; provided however
that the Net Income for that month is greater than zero, including simple
interest at the rate of eight percent (8%) per annum on the outstanding
principal balance from [date] until all principal and accrued interest are fully
paid. Monthly installments are due and payable commencing [date], and are
payable on the same day of each calendar month thereafter for a total of twenty
four (24) installments. Any unpaid amount at the end of the term will be waived
by Payee.

    Principal may be prepaid in whole or in part at any time or times without
premium or penalty. Both Principal and interest are payable in lawful money of
the United States at any address reasonably requested from time to time by Payee
in writing delivered to Maker.

    This Note is a Note referred to in, is entitled to the benefits of, and is
subject to the provisions of, the Security Agreement, dated as of July 3, 2001
("Agreement"), by and between Dicom Imaging Systems, Inc., a Nevada corporation
and Torchmark Holdings Ltd., a Turks and Caicos Islands corporation.

    Each payment under this Note will be applied first to accrued interest and
then to principal. Each prepayment of principal will be applied to installments
in the reverse order of maturities.

    A "Default" under this Note shall be deemed to have occurred if any
Principal or any other amount to be paid under this Note is not paid in full
when due.

    Upon Default, Payee, at Payee's option and in Payee's sole discretion
without notice, demand or presentment, may (i) accelerate all amounts due and
owing under this Note are due and payable immediately and or (ii) declare the
right to exercise any and all remedies available to Payee under applicable law.

    Upon Default Maker promises to pay to Payee interest on all unpaid Principal
at a rate equal to eight percent (8%) per annum, or the maximum rate permitted
by law, whichever is less, until all unpaid Principal and accrued interest are
paid in full. .

    Further, upon Default, Maker waives any right to object to a motion for
summary judgment or similar proceeding instituted by Payee, or his successors or
assigns, in connection with attempts to remedy any Default and otherwise collect
all amounts due and owing under this Note.

    Maker hereby waives presentment, notice and protest and all other demands
and notices in connection with the delivery, acceptance, performance, Default or
enforcement of this Note.

    No delay or omission on the part of Payee to exercise any right, remedy or
power to enforce this Note will impair the same or be a waiver of any right,
remedy or power under this Note. Further, no waiver on one occasion will be
construed as a waiver on any other occasion. No modification of this Note will
be effective unless the modification is in writing and is signed by Maker.

9

--------------------------------------------------------------------------------

    This Note is governed by, and will be construed in accordance with, the laws
of the State of Washington. Maker hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts situated in King
County, Washington in any proceeding related to this Note.

    MAKER:  TORCHMARK HOLDINGS LTD.

    By:                

--------------------------------------------------------------------------------

   
 
 
Name:
 
 
 
         

--------------------------------------------------------------------------------

   
 
 
Title:
 
 
 
         

--------------------------------------------------------------------------------

   

    Acknowledged and agreed this      day of      :

    Dicom Imaging Systems, Inc.

By:            

--------------------------------------------------------------------------------

   
Name:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   

10

--------------------------------------------------------------------------------



QuickLinks


SECURITY AGREEMENT
EXHIBIT A
EXHIBIT B NOTE
